           Case 4:19-cv-00115-JM Document 13 Filed 05/05/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

KELLI LEIGH GEARY                                                                        PLAINTIFF

V.                              No. 4:19-cv-00115 JM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                        DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge James M. Moody, Jr. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Kelli Leigh Geary, applied for disability benefits on September 3,

2015, alleging a disability onset date of August 27, 2014. (Tr. at 40). The application

was denied initially and upon reconsideration Id. After conducting a hearing, the

Administrative Law Judge (“ALJ”) denied Ms. Geary’s claim. (Tr. at 50). The

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
         Case 4:19-cv-00115-JM Document 13 Filed 05/05/20 Page 2 of 7




Appeals Council denied her request for review. (Tr. at 1). The ALJ’s decision now

stands as the final decision of the Commissioner, and Ms. Geary has requested

judicial review. For the reasons stated below, the Court should affirm the decision

of the Commissioner.

II. The Commissioner=s Decision:

      The ALJ found that Ms. Geary had not engaged in substantial gainful activity

since the alleged onset date of August 27, 2014. (Tr. at 42). At Step Two of the

sequential five-step analysis, the ALJ found that Ms. Geary had the following severe

impairments: fibromyalgia, neuropathy, depressive disorder, chronic pain syndrome,

thyroid disorder, and anxiety. Id.

      The ALJ found that Ms. Geary’s impairments did not meet or equal a listed

impairment. Id. Before proceeding to Step Four, the ALJ determined that Ms. Geary

had the residual functional capacity (“RFC”) to perform work at the sedentary level,

with limitations. Id. She could perform no work requiring the use of ladders, ropes,

or scaffolds, and could only occasionally climb ramps and stairs. Id. She could only

occasionally stoop, balance, knee, crouch, and crawl. Id. She could have no exposure

to hazards and unprotected heights. Id. She must be able to utilize an assistive device

to access the work station on level ground if needed. Id. She must be permitted to sit

or stand in 30-minute intervals throughout the workday. Id. She could perform work

that is simple and routine with repetitive tasks, with supervision that is simple, direct,
            Case 4:19-cv-00115-JM Document 13 Filed 05/05/20 Page 3 of 7




and concrete. Id. She could perform SVP 1 or 2 jobs. Id.

       The ALJ next found that Ms. Geary was unable to perform any past relevant

work. (Tr. at 48). The ALJ relied on the testimony of a Vocational Expert ("VE") to

find that, considering Ms. Geary's age, education, work experience, and RFC, jobs

existed in significant numbers in the national economy that she could perform. (Tr.

at 49). Therefore, the ALJ found that Ms. Geary was not disabled. Id.

III.   Discussion:

       A.     Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).


                                         3
           Case 4:19-cv-00115-JM Document 13 Filed 05/05/20 Page 4 of 7




      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.    Ms. Geary=s Arguments on Appeal

      Ms. Geary contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues only that the ALJ did not properly analyze her

subjective complaints of pain.

      When evaluating a claimant's subjective complaints of pain, the ALJ must

consider objective medical evidence, the claimant's work history, and other evidence

relating to (1) the claimant's daily activities; (2) the duration, frequency, and

intensity of the pain; (3) precipitating and aggravating factors; (4) the dosage,

effectiveness, and side effects of medication; and (5) the claimant's functional

restrictions. See Schwandt v. Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019). An ALJ

need not explicitly discuss each factor, and he may decline to credit a claimant's

subjective complaints if the evidence as a whole is inconsistent with the claimant's

testimony. Id.

                                          4
         Case 4:19-cv-00115-JM Document 13 Filed 05/05/20 Page 5 of 7




      Here, the ALJ specifically discussed medical records indicating Ms. Geary

had normal gait and station and was able to get up and down from the exam table

without assistance. (Tr. at 44, 349-352, 430-433). She had normal reflexes and good

muscle strength in her extremities. (Tr. at 430-433, 445-452). Normal examination

findings are not indicative of disabling pain. Gowell v. Apfel, 242 F.3d 793, 796 (8th

Cir. 2001). The ALJ discussed positive response to treatment. (Tr. at 47). On more

than one occasion, Ms. Geary said that Lyrica helped with her pain. (Tr. at 430-433,

510). Impairments that are controllable or amenable to treatment do not support a

finding of disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). She also

said that psychiatric medication helped her, but that she did not like taking the

medication because she was embarrassed. (Tr. at 72).

      A cervical spine MRI showed mild to moderate conditions, and a brain MRI

was normal. (Tr. at 349-352). A nerve conduction study was normal. Id. Ms. Geary

was encouraged to exercise. (Tr. at 445-452). A physician’s recommendation to

exercise suggests that a claimant has an increased functional capacity. See Moore v.

Astrue, 572 F.3d 520, 524 (8th Cir. 2009).

      The ALJ considered the opinion of Dr. Stephen Humbard, M.D., who said that

Ms. Geary could not even perform sedentary work. (Tr. at 45-48, 501). The ALJ

gave this opinion little weight because the medical evidence did not bear out the

                                           5
         Case 4:19-cv-00115-JM Document 13 Filed 05/05/20 Page 6 of 7




restrictive opinion. Id. The ALJ also discussed the opinions of state-agency non-

examining doctors, who said Ms. Geary could perform light work. (Tr. at 87-89,

101-104). Clearly, the ALJ gave some credit to Ms. Geary’s complaints because he

chose to limit her to sedentary work instead.

      The ALJ also discussed Ms. Geary’s activities. In her 2015 function report

she said she could do a variety of daily activities, but then at the hearing she said she

was significantly limited. (Tr. at 261-264). The testimony was not consistent with

mild clinical findings and improvement with medication. (Tr. at 48).

      Finally, while Ms. Geary says that the ALJ did not consider her impressive

work history as a DEA agent, in fact, he spent quite some time asking questions

about her work history at the hearing. He then wrote that he considered the prior

work history in making his finding. (Tr. at 46). The ALJ did sufficiently analyze and

discuss the factors necessary in evaluating Ms. Geary’s subjective complaints.

VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Ms.

Geary was not disabled. The ALJ properly analyzed Ms. Geary’s subjective

complaints. The decision, therefore, should be affirmed. The case should be

dismissed, with prejudice.




                                           6
  Case 4:19-cv-00115-JM Document 13 Filed 05/05/20 Page 7 of 7




IT IS SO ORDERED this 5th day of May, 2020.



                             ___________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               7
